

115 HRES 566 IH: Expressing support for designation of the week of October 4, 2017, through October 10, 2017, as World Space Week and for the designation of the week of October 8, 2017, through October 14, 2017, as Earth Science Week.
U.S. House of Representatives
2017-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 566IN THE HOUSE OF REPRESENTATIVESOctober 10, 2017Mr. Polis (for himself, Mr. Lipinski, and Mrs. Comstock) submitted the following resolution; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for designation of the week of October 4, 2017, through October 10, 2017, as
			 World Space Week and for the designation of the week of October 8, 2017,
			 through October 14, 2017, as Earth Science Week.
	
 Whereas this year marks the 18th annual international World Space Week, designated by the United Nations to celebrate the contributions of space science and technology, and their contribution to the betterment of mankind;
 Whereas this year marks the 20th annual international Earth Science Week, designated by the American Geosciences Institute to help the public gain a better understanding and appreciation for the Earth sciences and to encourage stewardship of the Earth;
 Whereas the theme for World Space Week 2017, Exploring New Worlds in Space, focuses on astrobiology missions, feats of engineering, and efforts of NewSpace actors and other entities with a vision for exploration and utilization of extraterrestrial resources as inspirations to the world;
 Whereas the theme for Earth Science Week 2017, Earth and Human Activity, promotes public understanding and stewardship of the planet, especially in terms of the ways people affect and are affected by Earth’s systems;
 Whereas the study of Earth sciences leads to an improved understanding of the Earth’s natural systems and the interplay between human society and these systems;
 Whereas the Earth sciences provide the basis for mitigating natural hazards such as droughts, earthquakes, fires, floods, coastal erosion, hurricanes, and landslides;
 Whereas the Earth and space sciences contribute to our understanding of Earth as a planet in our solar system and the universe;
 Whereas Earth and space science research and technology leads to the development of innovative new technologies and industries that fuel the American economy and improve our quality of life;
 Whereas Earth and space science researchers and educators drive creativity and passion for the science, technology, engineering, and mathematics (STEM) fields among students of all ages through diverse and innovative education and public outreach efforts;
 Whereas Earth and space scientists and researchers in our Nation’s labs, universities, research institutions, and Federal agencies, including the U.S. Geological Survey (USGS), the National Aeronautics and Space Administration (NASA), the National Oceanic and Atmospheric Administration (NOAA), the National Park Service, the National Science Foundation, and the Department of Energy, continually push the frontiers of human knowledge of the universe, help develop and incubate the concepts and programs that keep United States companies and industries at the innovative forefront of the world’s economy, and inspire future generations of researchers, scientists, and informed citizens;
 Whereas the space sciences and technology make vital contributions to our understanding of the universe and provide benefits to our home planet; and
 Whereas the Earth sciences make vital contributions to our understanding of, and respect for, nature and our home planet: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of World Space Week and the designation of Earth Science Week;
 (2)expresses strong support for the goals and ideals of World Space Week and its aims to increase understanding of, and interest in, space sciences and technology at the local, State, national, and international levels;
 (3)expresses strong support for the goals and ideals of Earth Science Week and its aims to increase understanding of, and interest in, Earth science at the local, State, national, and international levels;
 (4)recognizes the importance of international cooperation in space missions and outreach and education in furthering our knowledge and discovery of new worlds;
 (5)recognizes the importance of education and public outreach efforts to ensure that the United States public gains a better understanding and appreciation for the impact of the Earth sciences on their daily lives;
 (6)encourages K–12 students to participate in local, State, and national events in connection with World Space Week and to get involved in the celebration by exploring academic applications of and opportunities in space science and technology;
 (7)encourages K–12 students to participate in local, State, and national events in connection with Earth Science Week and to get involved in the celebration by exploring artistic and academic applications of Earth science;
 (8)encourages the people of the United States to observe World Space Week with appropriate activities to gain a better understanding and appreciation for the space sciences and technology and their contributions to society; and
 (9)encourages the people of the United States to observe Earth Science Week with appropriate activities to gain a better understanding and appreciation for the Earth sciences and to encourage stewardship of the Earth.
			